EXHIBIT 10.36
 


 
SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Agreement”) is entered into on this 14th day of April 2009 (the “Effective
Date”), by and among NEOGENOMICS LABORATORIES, INC., a Florida corporation
formerly known as NeoGenomics, Inc. (“Borrower”), NEOGENOMICS, INC., a Nevada
corporation (“Guarantor”, together with Borrower, each individually a “Credit
Party” and collectively, the “Credit Parties”), and CAPITALSOURCE FINANCE LLC, a
Delaware limited liability company, as agent for the lender under the Credit
Agreement referred to below (“Agent”).
 
RECITALS
 
A. Credit Parties and CapitalSource Finance LLC (together with its successors
and assigns, CSF”) have entered into that certain Revolving Credit and Security
Agreement, dated as of February 1, 2008 as amended by that certain First
Amendment to Revolving Credit and Security Agreement dated November 3, 2008 (as
may be amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”).
 
B. Pursuant to Section 15.2 of the Credit Agreement, CSF assigned the Revolving
Facility to CapitalSource Bank (“Lender”).
 
C. Pursuant to Section 15.12 of the Credit Agreement, Lender has designated
Agent as its agent for taking certain actions under the Loan Agreement.
 
D. Credit Parties have requested that Agent agree to make certain amendments to
the Credit Agreement.  Agent has agreed to this request on the conditions set
forth in this Agreement.
 
E. Pursuant to the terms and conditions of this Agreement, Credit Parties and
Agent have agreed to amend certain provisions of the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
 
AGREEMENT
 
ARTICLE I - DEFINITIONS
 
1.01 Definitions.  The following definition is added to Section 1.2 of the
Credit Agreement in the appropriate alphabetical order:
 
“Second Amendment Date” shall mean April 14, 2009”.
 

--------------------------------------------------------------------------------


1.02 General Terms.  Capitalized terms used in this Agreement are defined in the
Credit Agreement, as amended hereby, unless otherwise stated.
 
ARTICLE II– WAIVER AND CONSENT
 
2.01 Waiver.
 
(a) The following Events of Default have occurred and are continuing under the
Credit Agreement:
 
(i)    the failure of Borrower to comply with the Fixed Charge Coverage Ratio
covenant set forth in Section 1 of Annex I to the Loan Agreement for the Test
Period ending December 31, 2008;
 
(ii)    the failure of Borrower to notify Lender of Borrower’s name change to
Neogenomics Laboratories, Inc. and to obtain Lender’s prior consent to the
related amendment to Borrower’s Articles of Incorporation;
 
(iii)           the failure of the Credit Parties to obtain Lender’s prior
written consent to the amendment of the Guarantor’s By-Laws to allow for a Board
of Directors of up to eight members;
 
(iv)           the failure of the Credit Parties to notify Lender the filing by
Borrower of a complaint against Thomas Schofield, a former employee of the
Borrower ((i), (ii), (iii) and (iv) collectively hereinafter referred to as the
“Specified Events of Default”).
 
(b) Subject to the conditions contained herein, Agent hereby waives the
Specified Events of Default.  Except as expressly set forth herein with respect
to the Specified Events of Default, this letter agreement shall not be deemed to
be a waiver of any Default or Events of Default.  The waiver set forth herein
shall not preclude the future exercise of any other right, power, or privilege
available to Agent or Lender whether under the Credit Agreement, the Loan
Documents or otherwise.
 
2.02 Consent to Alter By-Laws of the Borrower.  Notwithstanding the terms of
Section 9.7 of the Credit Agreement to the contrary, Agent consents to the
amendment and restatement of the Bylaws of Borrower in the form and substance of
the proposed by-laws attached hereto as Exhibit A.
 
2.03 Consent to Alter By-Laws of the Guarantor.  Notwithstanding the terms of
Section 9.7 of the Credit Agreement to the contrary, Agent consents to the
amendment and restatement of the Bylaws of Guarantor in the form and substance
of the proposed by-laws attached hereto as Exhibit B.
 
2

--------------------------------------------------------------------------------


ARTICLE III - AMENDMENTS
 
3.01 Amendments to Annex I of the Credit Agreement.  Effective as of the
Effective Date, Annex I of the Credit Agreement is hereby amended by:
 
(a) Deleting Section 3 of Annex I in its entirety and replacing it with the
following:
 
3)  Minimum Liquidity
 
For the period from the Second Amendment Date through and including December 31,
2009, the Minimum Liquidity shall not be less than $500,000.
 
(b) deleting the definition of Fixed Charge Coverage Ratio in Annex I in its
entirety and replacing it with the following:
 
“Fixed Charge Coverage Ratio” shall mean for Borrower collectively on a
consolidated basis (a) as of any date of determination occurring during the
period from the Closing Date through and including the Second Amendment Date the
ratio of (i) Adjusted EBITDA for the Test Period ended as of such date to (ii)
Fixed charges for the Test Period ended on such date; provided, that, solely for
purposes of calculating the Fixed Charge Coverage Ratio for the Test Periods
ending January 31, 2009 and February 28, 2009, the amount of Adjusted EBITDA for
such Test Periods shall be increased by an amount equal to the sum of (A)
$90,000 with respect to recruiting expenses, plus (B) $309,400 with respect to
write-offs of bad debt, plus (C) $56,000 with respect to bonus accrual, (b) as
of any date of determination occurring during the period after the Second
Amendment Date to and including December 31, 2009 the ratio of (i) the sum
of Adjusted EBITDA for the Test Period ended as of such date plus an amount
equal to the sum of unrestricted cash on hand, unrestricted Cash Equivalents and
unused Availability as of the last day of the Test Period ended as of such date,
to (ii) Fixed Charges for the Test Period ended as of such date; and (c) as of
any date of determination occurring after December 31, 2009, the ratio of
(i) Adjusted EBITDA for the Test Period ended as of such date to (ii) Fixed
Charges for the Test Period ended as of such date.
 
(c) deleting the definition of Fixed Charges in Annex I in its entirety and
replacing it with the following:
 
“Fixed Charges” shall mean, for any period, the sum of the following for
Borrower collectively on a consolidated basis for such period:  (a) Total Debt
Service, (b) un-financed Capital Expenditures paid in cash, (c) income taxes
paid in cash or accrued, and (d) dividends and Distributions paid or accrued or
declared (except for Accumulated Distributions from previous Accumulated
Distribution Fiscal Quarters); reduced by the amount of any equity contributions
received by the Borrower in cash during such period; provided that the amount of
such reduction shall not exceed the amount of unfinanced Capital Expenditures
paid for by Borrower in cash during such period.
 
3

--------------------------------------------------------------------------------


3.02 Amendment to Definition of Permitted Indebtedness.  Effective as of the
Effective Date, subsection (iii) of the definition of “Permitted Indebtedness”
set forth in Section 1.2 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
 
“(iii) Capitalized Lease Obligations incurred after the Closing Date and
Indebtedness incurred to purchase Goods and secured by purchase money Liens
constituting Permitted Liens: (A) in aggregate amount outstanding at any time
not to exceed $4,000,000, provided, that,  (1) the debt service for such
Indebtedness shall not exceed $1,500,000 for any twelve (12) month period and
(2) upon the incurrence of such Indebtedness and after giving effect thereto no
Default or Event of Default shall exist and be continuing and (B) in an
aggregate amount in excess of $4,000,000, provided, that, (1) ten (10) Business
Days prior to the incurrence of such Indebtedness Borrower shall have provided
pro forma financial statements along with any other supporting documentation
required by Lender evidencing that Borrower would have been in compliance with
the financial covenants set forth on Annex 1 hereto for the immediately
preceding Test Period (as defined on Annex 1 hereto), if such Indebtedness had
been incurred on the first day of such Test Period, (2) prior to the incurrence
of such Indebtedness Borrower shall have received Lender’s written confirmation
of its agreement with such pro forma financial statements; and (3) upon the
incurrence of such Indebtedness and after giving effect thereto no Default or
Event of Default shall exist and be continuing,”
 
3.03 Representation and Warranties Updates.  Effective as of the Effective Date,
Article VII of the Credit Agreement is hereby amended by:
 
(a) Subsection (iv) of Section 7.5 is hereby deleted and replaced its entirety
with the following:
 
“(iv) a party to any contract with any Affiliate other than as set forth on
Schedule 7.5, except for employment agreements, option agreements,
confidentiality agreements, non-solicitation/non-competition agreements and
other compensation, severance or consulting arrangements with directors or
officers in the ordinary course of business that are on terms at least as
favorable to such Credit Party as would be the case in an arm’s length
transaction between unrelated parties of equal bargaining power and under which
payments due from Credit Parties are not more than $500,000 per annum per
arrangement.
 
4

--------------------------------------------------------------------------------


(b) Subsection (i) of Section 7.16 is hereby deleted and replaced its entirety
with the following:
 
“(i) there are no existing or proposed agreements,  arrangements, understandings
or transactions between any Credit Party and any of such Credit Party’s
officers, members, managers, directors, stockholders, partners, other interest
holders, employees or Affiliates or any members of their respective immediate
families, other than employment agreements, option agreements, confidentiality
agreements, non-solicitation/non-competition agreements and other compensation,
severance or consulting arrangements with directors or officers in the ordinary
course of business that are on terms at least as favorable to such Credit Party
as would be the case in an arm’s length transaction between unrelated parties of
equal bargaining power and under which payments due from Credit Parties are not
more than $500,000 per annum per arrangement.”
 
3.04 Schedules.
 
The schedules to the Credit Agreement are deleted and replaced in their entirety
with the amended and restated schedules attached to this Agreement as Exhibit C.
 
ARTICLE IV- CONDITIONS PRECEDENT
 
4.01 Conditions to Effectiveness.  The effectiveness of this Agreement against
Lender is subject to the satisfaction of the following conditions precedent in a
manner satisfactory to Agent in its sole discretion, unless specifically waived
in writing by Agent:
 
(a) Agent shall have received this Agreement duly executed by each party
thereto; and
 
(b) Agent shall have received the Amendment Fee (as hereinafter defined).
 
ARTICLE V- RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
 
5.01 Ratifications.  The terms and provisions set forth in this Agreement shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the Loan Documents, and, except as expressly modified and
superseded by this Agreement, the terms and provisions of the Credit Agreement
and the Loan Documents are ratified and confirmed and shall continue in full
force and effect.  The Credit Parties hereby ratify and confirm that the Liens
granted under the Credit Agreement secure all obligations and indebtedness now,
hereafter or from time to time made by, owing to or arising in favor of Lender
pursuant to the Loan Documents (as now, hereafter, or from time to time
amended).  Credit Parties and Agent agree that the Credit Agreement and the Loan
Documents, as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.
 
5

--------------------------------------------------------------------------------


5.02 Representations and Warranties.  The Credit Parties hereby represent and
warrant to Agent that:
 
(a) The representations and warranties made by Borrower (other than those made
as of a specific date) contained in the Credit Agreement, as amended hereby, and
each Loan Document are true and correct in all material respects (except that,
for those representations and warranties already qualified by concepts of
materiality, those representations and warranties shall be true and correct in
all respects) on and as of the date hereof and as of the date of execution
hereof as though made on and as of each such date;
 
(b) No Default or Event of Default under the Credit Agreement, as amended
hereby, has occurred and is continuing, except for the Specified Events of
Default;
 
(c) Other than as contemplated hereby, Borrower has not amended its certificate
of incorporation or bylaws (or any other equivalent governing agreement or
document), as applicable, since the date of the Credit Agreement.
 
ARTICLE VI- AMENDMENT FEE
 
6.01 Amendment Fee.  Borrower agrees to pay to Lender $25,000 as an amendment
fee (the “Amendment Fee”), which fee shall be due and payable on the date
hereof.  Borrower hereby authorizes Agent to charge such fee as an Advance on
the date hereof and shall be fully earned by Lender when so charged.
 
ARTICLE VII- MISCELLANEOUS PROVISIONS
 
7.01 Survival of Representations and Warranties.  All representations and
warranties made in the Credit Agreement, or any Loan Document, including,
without limitation, any document furnished in connection with this Agreement,
shall survive the execution and delivery of this Agreement and the Loan
Documents, and no investigation by Agent or Lender or any closing shall affect
the representations and warranties or the right of Agent or Lender to rely upon
them.
 
7.02 Reference to Credit Agreement.  Each of the Credit Agreement and the Loan
Documents, and any and all Loan Documents, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement and such Loan Documents to the Credit
Agreement shall mean a reference to the Credit Agreement, as amended hereby.
 
7.03 Expenses of Agent or Lender.  As provided in the Credit Agreement, the
Credit Parties agree to pay on demand all costs and expenses incurred by each of
Agent and Lender in connection with the preparation, negotiation, and execution
of this Agreement and the Loan Documents executed pursuant hereto and any and
all amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of Agent and Lender’s legal counsel,
and all costs and expenses incurred by Agent and Lender in connection with the
enforcement or preservation of any rights under the Credit Agreement, as amended
hereby, or any Loan Documents, including, without, limitation, the reasonable
costs and fees of Agent and Lender’s legal counsel.
 
6

--------------------------------------------------------------------------------


7.04 Severability.  Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
 
7.05 Successors and Assigns.  This Agreement is binding upon and shall inure to
the benefit of Agent, Lender and Credit Parties and their respective successors
and assigns, except that Credit Parties may not assign or transfer any of their
rights or obligations hereunder without the prior written consent of Agent.
 
7.06 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.  Any
signature delivered by a party by facsimile or other electronic transmission
shall be deemed to be an original signature hereto.
 
7.07 Effect of Waiver.  No consent or waiver, express or implied, by Agent or
Lender to or for any breach of or deviation from any covenant or condition by
Borrower shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.
 
7.08 Headings.  The headings, captions, and arrangements used in this Agreement
are for convenience only and shall not affect the interpretation of this
Agreement.
 
7.09 Applicable Law.  THIS AGREEMENT AND ALL LOAN DOCUMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE CHOICE OR LAW SET FORTH IN THE
CREDIT AGREEMENT.
 
7.10 Final Agreement.  THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AGREEMENT IS EXECUTED.  THE CREDIT
AGREEMENT AND THE LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AGREEMENT OF ANY PROVISION OF THIS
AGREEMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE CREDIT
PARTIES AND AGENT.
 
7

--------------------------------------------------------------------------------


7.11 Release.  EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM AGENT OR LENDER.  EACH CREDIT PARTY HEREBY VOLUNTARILY
AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT, LENDER, AND ANY OF ITS OR
THEIR RESPECTIVE PREDECESSORS, AGENTS, ATTORNEYS, EMPLOYEES, AFFILIATES,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AGREEMENT IS EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE
AGAINST AGENT, LENDER, OR ANY OF ITS RESPECTIVE PREDECESSORS, ATTORNEYS, AGENTS,
EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR LOAN DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
8

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed and is effective as of the
date first written above.

     
BORROWER:
     
NEOGENOMICS LABORATORIES, INC.,
a Florida corporation
     
By: /s/ Steven C. Jones
Name:  Steven C. Jones
Title:  Chief Financial Officer
 
 
 
GUARANTOR:
     
NEOGENOMICS, INC., a Nevada corporation
     
By: /s/ Steven C. Jones
Name:  Steven C. Jones
Title:  Chief Financial Officer
 
 
     
CAPITALSOURCE FINANCE LLC, as Agent
 
By: /s/ Arturo J. Velez
Name:  Arturo J. Velez
Title:  Authorized Signatory
   



9

--------------------------------------------------------------------------------

